The action was by a husband, individually, and as administratorad prosequendum for damages arising from a collision of motor cars in which his wife was killed, he was injured and his car damaged to the point of being wrecked.
A trial of the issue resulted in a verdict of $10,000 for the death of the wife and $2,349 to the husband individually. The defendant-appellant obtained a rule to show cause why these verdicts should not be set aside and a new trial granted for the reasons that they were against the weight of the evidence and excessive. No trial exceptions were reserved.
Upon hearing such rule the trial judge concluded that it should be discharged upon condition that the plaintiffs below accept damages of $8,000 as administrator ad prosequendum and $1,849 individually. There was such an acceptance and judgments were entered accordingly.
From these judgments defendant below appeals and the grounds of appeal may be reduced to the single one that the court abused its discretion in not sufficiently reducing the verdicts. *Page 121 
We find nothing in the case which approaches, much less makes for an abuse of discretion legally presenting a ground of appeal forming the basis of a review by this court.
The judgments under review are affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 15.
For reversal — None.